Exhibit 10.3

LOGO [g46215snap0002.gif]

 

9 October 2009

   Misys plc    One Kingdom Street    Paddington

Brian Vandenberg Esq

   London    W2 6BL

General Counsel

  

Allscripts-Misys Healthcare Solutions Inc

   T +44 20 3320 5000

222 Merchandise Mart Plaza

   F +44 20 3320 1771

Suite 2024

  

Chicago, IL 60654

   www.misys.com

United States of America

      experience, solutions, results

Dear Brian

Shared Services Agreement dated March 1, 2009 and effective October 10, 2008,
between Misys plc (“Misys”) and Allscripts-Misys Healthcare Solutions Inc
(“Allscripts”) (the “Agreement”)

Further to our discussions and in the light of the fact that negotiations
between Misys and Allscripts for the renewal of the Agreement on revised terms
are continuing and making good progress, we hereby agree to extend the Agreement
in full force and effect for a period of 30 days from October 10, 2009.

It is the intention of the parties that the revised terms of the Agreement shall
be backdated so as to give effect to such revised provisions from October 10,
2009.

I should be grateful if you would countersign this letter to confirm your
agreement on behalf of Allscripts.

Kind regards

 

 

Tom Kilroy

EVP, General Counsel & Company Secretary

For Misys plc

 

 

 

LOGO [g46215snap0004.gif]       Brian D Vandenberg       Senior Vice President &
General Counsel       For Allscripts-Misys Healthcare Solutions Inc

 

 

Misys Plc is a member of the Misys group of companies

Registered in England, No. 01360027. Registered Office: One Kingdom Street,
Paddington, London W2 6BL